DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/14/2022.
Status of Rejections
The objection to the specification is withdrawn in view of applicant’s amendments.
The rejection of claim(s) 7-13 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-13 and 19-21 are pending and under consideration for this Office Action.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In lines 1-2, “an Mn:C” should read “a Mn:C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7, 11 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Facile Low-temperature Chemical Synthesis and Characterization of a Manganese Oxide/multi-walled Carbon Nanotube Composite for Supercapacitor Applications”, Bull. Korean Chem. Soc., 2014), hereinafter Jang, in view of Voller et al. (U.S. 2017/0338053), hereinafter Voller, and Xiao et al. (“Mn3O4/activated carbon composites with enhanced electrochemical performances for electrochemical capacitors”, Journal of Alloys and Compounds, 2017), hereinafter Xiao; claim 21 evidenced by Song et al. (“Facile synthesis of Mn3O4/double-walled carbon nanotube nanocomposites and its excellent supercapacitive behavior”, Electrochimica Acta, 2017).
Regarding claim 1, Jang teaches an electrocatalyst (see e.g. Page 2975, Col. 1, lines 20-21), consisting of manganese oxide nanoparticles supported on carbon particles (see e.g. Page 2975, Col. 1, lines 17-19), wherein the manganese oxide nanoparticles are in the form of crystallites having an average diameter in a range of from 10-20 nm (see e.g. Page 2976, Col. 1, lines 8-9), overlapping the claimed range of the present invention, and wherein the manganese oxide nanoparticles comprise hausmannite, tetragonal Mn3O4 (see e.g. Page 2975, Col. 2, under “Results and Discussion”, lines 6-7).
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Jang does not explicitly teach the carbon particles being microparticles having an average longest dimension in the range of from 100 to 300 µm. Jang does teach the carbon particles being carbon nanotubes (see e.g. Page 2975, Col. 1, lines 18-19) and the electrocatalyst being used for a supercapacitor electrode (see e.g. Page 2975, Col. 1, lines 20-21).
Voller teaches a supercapacitor assembly including carbon-containing electrodes (see e.g. Abstract),  which comprise carbon charge-carrying elements which are supplemented by nanoparticles of materials such as manganese oxide (see e.g. Paragraph 0010, lines 14-20), wherein the carbon elements may comprise carbon nanotubes (see e.g. Paragraph 0011, lines 5-7), which preferably have an average length in the range of 100-300 microns (see e.g. Paragraph 0012, lines 6-8).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalyst of Jang to comprise carbon nanotubes with lengths of 100-300 microns as taught by Voller as a recognized preferable length for carbon nanotubes used in supercapacitor electrodes.
Jang in view of Voller does not explicitly teach the carbon microparticles being derived from Albizia procera leaves. The Albizia procera leaves are described on Page 14, lines 24-25, and Page 15, lines 8-15, of the instant specification as a precursor for the carbon forming the carbon microparticles. 
MPEP § 2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”
The carbon microparticles being “derived from Albizia procera leaves” does not appear to impart additional structural characteristics besides a final product comprising carbon. The carbon microparticles taught by Jang in view of Voller, would therefore be understood to be an equivalent end product
Jang in view of Voller does not teach the electrocatalyst having a Mn:C atomic ratio in a range of from 5:1 to 1:1, instead teaching 20 wt% CNTs in the Mn3O4/MWCNT composite (see e.g. Jang Page 2975, Col. 2, lines 1-4), which is equivalent to a 0.65:1 atomic ratio when converted with their respective molar masses. 
Xiao teaches Mn3O4/carbon composites for supercapacitor electrodes (see e.g. Abstract) comprising varying amounts of the carbon component including 0%, 5%, 10%, 15% and 20% (see e.g. Page 164, Col. 1, under “Preparation of Mn3O4/AC composites”, lines 2-4), wherein the 10% carbon mass composite, i.e. 90% Mn3O4, provides the highest specific capacitance, with the value decreasing above 10% (see e.g. Page 170, Col. 2, lines 12-16), this 10% mass carbon being equivalent to a 1.416:1 Mn:C atomic ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalyst of Jang in view of Voller to comprise 90 wt% Mn3O4 in the carbon-Mn3O4 composite, equal to a 1.416:1 Mn:C atomic ratio, as taught by Xiao as a ratio which provides high specific capacitance in a Mn3O4-carbon composite.
Regarding claim 2, Jang in view of Voller and Xiao teaches the manganese oxide nanoparticles having an average longest dimension in a range of from 10 to 20 nm (see e.g. Jang Page 2976, Col. 1, lines 8-9), overlapping and encompassing the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Regarding claim 3, Jang in view of Voller and Xiao teaches the carbon microparticles having a thickness of 15-20 nm (see e.g. Jang Page 2975, Col. 1, under “Experimental”, lines 4-6).
Regarding claim 6, Jang in view of Voller and Xiao teaches the electrocatalyst having a Mn:C atomic ratio of 1.416:1 (see e.g. Xiao Page 170, Col. 2, lines 12-16, 10% mass carbon in the composite, equivalent to 1.416:1 Mn:C).
Regarding claim 7, Jang in view of Voller and Xiao teaches an electrode (see e.g. Jang Page 2975, Col. 1, lines 20-21), comprising an electrically conductive substrate coated with the electrocatalyst of claim 1 (see e.g. Jang Page 2975, Col. 1, under “Experimental”, lines 6-10, stainless steel substrates).
Jang in view of Voller and Xiao does not explicitly teach the electrode having a current density in the range of from 6 to 18 mA/cm2 at 1.5 V and an over potential in the range of from 800 to 900 mV at 5mA/cm2 in 0.1 M NaOH. However, this limitation is a property of the electrode in use. Without further limitations contributing to this current density and over potential, the electrode taught by Jang in view of Voller and Xiao as stated above, which includes all other structural elements of the electrode, would be understood to meet the claimed properties. MPEP § 2112.01 states “here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”. 
Regarding claim 11, Jang in view of Voller and Xiao teaches an electrochemical cell (see e.g. Jang Page 2975, Col. 2, lines 15-16), comprising a cathode electrode; an anode electrode; reference electrode; and an electrolyte, wherein one of the electrodes is the electrode of claim 7 (see e.g. Jang Page 2975, Col. 2, lines 16-20).
Regarding claim 19, Jang in view of Voller and Xiao teaches the manganese oxide nanoparticles having an average longest dimension in a range of from 10 to 20 nm (see e.g. Jang Page 2976, Col. 1, lines 8-9), overlapping and encompassing the claimed range of the present invention (See MPEP § 2144.05 as cited above).
Regarding claim 20, Jang in view of Voller and Xiao teaches the electrocatalyst consisting of only the manganese oxide nanoparticles (see e.g. Jang Page 2975, Col. 1, lines 17-21, only Mn3O4 on the carbon nanotubes), the manganese oxide nanoparticles consisting of hausmannite and tetragonal Mn3O4 (see e.g. Jang Page 2975, Col. 2, under “Results and Discussion”, lines 6-7).
Regarding claim 21, Jang in view of Voller and Xiao teaches the manganese oxide nanoparticles having XRD peaks at 2θ at about 18°, 30°, 31°, 32°, 36°, 38°, 44°, 51°, 54°, 56°, 59°, 60°, 65° and 74° (see e.g. Jang Fig. 1, Mn3O4/CNT on SS peaks identified as shown below). Though not all the peaks are explicitly clear in the XRD figure, the Mn3O4 peaks are identified to match that standard to JCPDS 24-0734 tetragonal Mn3O4 (see e.g. Jang Page 2975, Col. 2, under “Results and Discussion”, lines 6-8), which is further evidenced by Song to comprise the claimed peaks (see e.g. Song Fig. 4, XRD peaks for 101, 112, 200, 103, 211, 004, 220, 105, 312, 303, 321, 224, 314 and 413, respectively; Page 353, Col. 1, under “XRD pattern of Mn3O4/DWCNT nanocomposites”, lines 7-10, JCPDS 24-0734 tetragonal Mn3O4 nanoparticles).

    PNG
    media_image1.png
    504
    549
    media_image1.png
    Greyscale

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Voller and Xiao, as applied to claim 1 above, and further in view of Ma et al. (“Nanoparticulate Mn3O4/VGCF Composite Conversion-Anode Material with Extraordinarily High Capacity and Excellent Rate Capability for Lithium Ion Batteries”, ACS Appl. Mater. Interfaces, 2014), hereinafter Ma.
Regarding claim 4, Jang in view of Voller and Xiao teaches all the elements of the electrode of claim 1 as stated above. Jang in view of Voller and Xiao further teaches the manganese oxide nanoparticles having a peak in the XRD at 2(θ) Bragg angles of 36.09° and 37.98° (see e.g. Jang Fig. 1, Mn3O4/CNT on SS; Page 2975, Col. 2, under “Results and Discussion”, lines 4-6). Jang in view of Voller and Xiao does not teach an XRD peak at 42±1°.
Ma teaches an electrode comprising nanoparticulate Mn3O4 on carbon fiber (see e.g. Abstract), which comprises a small amount of MnO impurity phase, which exhibits an XRD peak at about 41° (see e.g. Fig. 1 and Page 18131, Col. 1, lines 16-17). The presence of this MnO results in an extraordinarily high reversible capacity due to reactivity between MnO and higher oxidation state of Mn species upon repeated cycling (see e.g. Page 18136, Col. 2, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mn3O4 of Jang in view of Voller and Xiao to comprise a small amount of MnO, which exhibits an XRD peak at ~41°, as taught by Ma to provide a very high reversible capacity.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Voller and Xiao, as applied to claim 7 above, and further in view of Song.
Regarding claim 8, Jang in view of Voller and Xiao teaches all the elements of the electrode of claim 7 as stated above. Jang in view of Voller and Xiao does not explicitly teach the electrocatalyst being present on the surface of the electrode in an amount in a range of 0.2 to 10 mg/cm2, only teaching the amount of the active material having a mass loading of 0.54 mg for an electrochemical experimental cell (see e.g. Jang Page 2975, Col. 2, lines 3-4 and 15-16).
Song teaches Mn3O4/double-walled carbon nanotubes composites for supercapacitors (see e.g. Abstract), wherein the composite is coated onto a substrate with an area of 1x1 cm to prepare the capacitive electrodes for electrochemical characterization (see e.g. Page 351, Col. 2, lines 1-5 and 9-11).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Jang in view of Voller and Xiao to be 1x1cm, or 1 cm2, resulting in a loading of 0.54 mg/cm2, as taught by Song as suitable working electrode dimensions for an experimental electrochemical cell for a Mn3O4/CNT supercapacitor electrode.
Regarding claim 9, Jang in view of Voller, Xiao and Song teaches the BET surface area of the electrode being 103 m2/g (see e.g. Jang connecting paragraph of Pages 2975-2976, lines 13-15).
Regarding claim 10, Jang in view of Voller, Xiao and Song, as combined above, does not teach the conductive substrate being glassy carbon, graphite, gold, platinum, silver, iron, copper, aluminum or a combination thereof, instead teaching it being stainless steel (see e.g. Jang Page 2975, Col. 1, under “Experimental”, lines 6-10).
Voller further teaches an electrically-conductive metal current collector for the carbon-containing supercapacitor electrodes comprising, for example, aluminum, silver or copper foil (see e.g. Voller Paragraph 0010, lines 1-6). 
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive substrate of Jang in view of Voller, Xiao and Song to instead comprise aluminum, silver or copper foil as taught by Voller as known suitable electrically-conductive current collectors for supercapacitor electrodes.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Voller and Xiao, as applied to claim 11 above, and further in view of Shelke et al. (U.S. 2016/014114), hereinafter Shelke.
Regarding claim 12, Jang in view of Voller and Xiao teaches all the elements of the electrochemical cell of claim 11 as stated above. Jang in view of Voller and Xia does not teach the electrolyte being an aqueous alkali metal hydroxide or a mineral acid at a concentration in a range of from 0.1 to 2.0 M, instead teaching it being 1 M aqueous Na2SO4 (see e.g. Jang Page 2975, Col. 2, lines 18-20).
Shelke teaches a supercapacitor electrode (see e.g. Abstract) comprising a composite of a transition metal oxide such as manganese oxide with a carbon nanomaterial (see e.g. Paragraph 0044, lines 1-4, and Paragraph 0057), which is utilized in a three electrode cell with an aqueous electrolyte solution of 0.5 M H2SO4 (see e.g. Paragraph 0078, lines 1-5).
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte of Jang in view of Voller and Xiao to comprise 0.5 M aqueous sulfuric acid as taught by Shelke as a known aqueous electrolyte suitable for an electrochemical cell with a carbon supported-manganese oxide supercapacitor electrode.
Regarding claim 13, Jang in view of Voller, Xiao and Shelke teaches the electrolyte being 0.5 M aqueous sulfuric acid (see e.g. Paragraph 0078, lines 1-5).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/14/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Nam in view of Wang, particularly regarding the presence of metals other than the manganese oxide and the size of the nanoparticles, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jang, Voller and Xiao.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795